TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00533-CR
NO. 03-02-00534-CR



Kendrick Cordell Jones, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NOS. 51,572 & 52,970, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



O R D E R


PER CURIAM

The opinion and judgments issued in these causes on September 19, 2002, are
withdrawn and the appeals are reinstated.
It is ordered September 20, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish